UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6058


KENNETH V. AWE,

                       Plaintiff – Appellant,

          v.

HAROLD W. CLARKE; LESLIE J. FLEMING; YVONNE M. TAYLOR; MR.
JUSTUS,

                       Defendants – Appellees,

          and

VIRGINIA DEPARTMENT OF CORRECTIONS,

                       Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:12-cv-00546-JLK-RSB)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth V. Awe, Appellant Pro Se. James Milburn Isaacs, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Kenneth   V.    Awe    appeals      the     district     court’s     orders

denying    his    motion    to     compel       discovery,         granting     summary

judgment in favor of the defendants in Awe’s 42 U.S.C. § 1983

(2006) action, and denying relief from that judgment under Fed.

R. Civ. P. 59(e).     For the reasons that follow, we affirm.

            On appeal, we confine our review to the issues raised

in Awe’s informal brief.               4th Cir. R. 34(b).             We review the

district    court’s   rulings       on    discovery      matters      for     abuse    of

discretion.       Carefirst       of   Md.,     Inc.    v.    Carefirst       Pregnancy

Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003).                       Our review of

the record leads us to conclude that the district court did not

abuse its discretion in denying Awe’s motion.

            Turning   to    the    underlying          judgment,     we   review      the

district court’s grant of summary judgment de novo, “viewing the

facts and drawing all reasonable inferences therefrom in the

light most favorable to [the nonmoving party].”                      PBM Prods., LLC

v. Mead Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).                             We

have reviewed the record and find no reversible error in the

court’s grant of summary judgment.                Accordingly, we affirm this

order for the reasons stated by the district court.                             Awe v.

Clarke,    No.   7:12-cv-00546-JLK-RSB           (W.D.       Va.   Nov.   12,   2013).

Further, we find no abuse of discretion in the court’s denial of

Rule   59(e)     relief    from    this       order.      See      Robinson     v.    Wix

                                          3
Filtration Corp., 599 F.3d 403, 407 (4th Cir. 2010) (stating

standard of review).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4